Case: 15-12675    Date Filed: 04/01/2016    Page: 1 of 2


                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-12675
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 6:13-cv-01983-GAP-TBS

BRANCH BANKING AND TRUST COMPANY,
a North Carolina banking corporation, successor in interest to Colonial Bank
by asset acquisition from the FDIC as receiver for Colonial Bank,

                                                   Plaintiff - Appellee,

versus

NATIONAL FINANCIAL SERVICES, LLC,
a Delaware limited liability company,

                                                   Defendant,

BETTY ROGERS,
an individual,

                                                   Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 1, 2016)
               Case: 15-12675     Date Filed: 04/01/2016    Page: 2 of 2




Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Betty Rogers appeals the district court’s denial of her motion to add an

affirmative defense and grant of Branch Banking and Trust Company’s motion for

summary judgment. We need not consider these challenges, however, as this

Court dismissed them for lack of subject matter jurisdiction. We also limited

review on appeal to the deficiency judgment entered against Rogers on June 5,

2015. Rogers fails to discuss the deficiency judgment in either her opening or

reply brief, and thus she has waived any arguments pertaining to it. See Hamilton

v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012) (discussing

the well-settled principle that a party abandons an issue “by failing to list or

otherwise state it as an issue on appeal”). Accordingly, we affirm the deficiency

judgment.

      AFFIRMED.




                                           2